Exhibit 10.22

 

EXECUTION VERSION

 

JOINDER AGREEMENT

 

JOINDER AGREEMENT dated as of June 11, 2019 (this “Agreement”), among AMCOR
LIMITED (ACN 000 017 372), AMCOR FINANCE (USA), INC.,  AMCOR PLC (F/K/A ARCTIC
JERSEY LIMITED) and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

Reference is hereby made to the Term Syndicated Facility Agreement dated as of
April 30, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Facility Agreement”), among Amcor
Limited (ACN 000 017 372), an Australian public company limited by shares with a
registered office at Level 11, 60 City Road, Southbank, Victoria 3006, Australia
(“Amcor”), Amcor Finance (USA), Inc., a Delaware corporation (the “Borrower”),
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”).  Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the
Facility Agreement.

 

In accordance with clause (i) of Section 4.02(a) of the Facility Agreement, the
Availability Date shall not occur unless New Amcor becomes a party to the
Facility Agreement.  Accordingly, upon execution of this Agreement by Amcor, the
Borrower, New Amcor and the Administrative Agent, New Amcor shall be a party to
the Facility Agreement, all references to “Parent” therein shall refer to New
Amcor and New Amcor hereby agrees to be bound by all provisions of the Facility
Agreement and the other Loan Documents applicable to it as Parent.

 

New Amcor represents and warrants that (a) the execution, delivery and
performance by New Amcor of this Agreement are within New Amcor’s organizational
powers and have been duly authorized by all necessary corporate or other
organizational action and, if required, stockholder or other equityholder action
of New Amcor and that this Agreement has been duly executed and delivered by New
Amcor and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, and (b) the representations and
warranties applicable to New Amcor as Parent set forth in the Facility Agreement
are true and correct.

 

New Amcor expressly acknowledges and agrees to the appointment of the Borrower
as the Authorized Agent as set forth in Section 9.09(e) of the Facility
Agreement, and the Borrower hereby accepts such designation.

 

Except as expressly supplemented hereby, the Facility Agreement shall remain in
full force and effect.

 

The provisions of Sections 9.09 and 9.10 of the Facility Agreement shall apply
mutatis mutandis to this Agreement.

 

--------------------------------------------------------------------------------



 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original but all
of which when taken together shall constitute a single contract.  This Agreement
shall become effective when it shall have been executed by the Administrative
Agent and the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns, except that none
of New Amcor, Amcor or the Borrower shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein (and any such
assignment or transfer shall be void) except as expressly provided in this
Agreement and the Facility Agreement.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile, electronic mail (in .pdf or .tif
format) or other electronic imaging shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

 

AMCOR LIMITED

 

 

 

 

 

by

 

 

/s/ Michael Casamento

 

 

Name:

Michael Casamento

 

 

Title:

Executive Vice President, Finance and Chief Financial Officer

 

 

 

 

 

AMCOR FINANCE (USA), INC.

 

 

 

by

 

 

/s/ Robert Mermelstein

 

 

Name: Robert Mermelstein

 

 

Title:   Director

 

 

 

 

 

AMCOR PLC

 

 

 

 

/s/ Michael Casamento

 

 

Name:

Michael Casamento

 

 

Title:

Executive Vice President, Finance and Chief Financial Officer

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as the Administrative Agent

 

 

 

by

 

 

/s/ Tasvir Hasan

 

 

Name: Tasvir Hasan

 

 

Title: Executive Director

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------